Citation Nr: 0740967	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-33 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1965 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran engaged in combat with the enemy.

2.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressors.

3.  The veteran does not have PTSD as the result of a 
verified stressor from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2004.  
The RO's July 2003 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

With respect to the claim of service connection for PTSD, the 
Board has concluded that the preponderance of the evidence is 
against this claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim should not 
prevent a Board decision on the veteran's claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with the claims file.  
Post-service treatment records and reports from the Topeka VA 
Medical Center (VAMC) are also included.  The veteran has 
provided records and reports from Drs. Frieman and Shelton, 
both private physicians.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's PTSD claim, and the Board notes that the evidence 
of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease. Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
lay statements, that he served in Vietnam or experienced in-
service stressors.  As the record is silent as to a verified 
in-service stressor, the veteran has not satisfied all the 
elements of McLendon; therefore, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If, as in the present case, the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.304(d) (2007) (pertaining to combat veterans).

The veteran contends that his military service exposed him to 
a number of traumatic events, and that such events led to the 
development of PTSD.  Through various statements, he has 
specifically asserted the following traumatic events occurred 
during service.  First, the veteran contends he was trained 
to prepare bodies of dead soldiers for shipment back to the 
United States.  He asserts this involved cleaning the bodies 
by hand.  He states this was the first time he had seen a 
dead body, and the very first body bag he opened in January 
1966 resulted in a finger dropping to the floor.  The veteran 
states he remembers the smell of blood being very thick in 
the air.  Second, the veteran claims a close friend died in 
his arms, and he prepared the body for shipment to the U.S.  
Finally, the veteran claims his area was bombed as he was 
moving bodies to the plane. 

The veteran was evaluated by a VA physician in October 2002.  
At this examination, the veteran recounted the stressors 
discussed above.  In addition, the veteran reported he had 
been severely abused as a child.  After careful review of the 
claims folder and an examination of the veteran, the examiner 
diagnosed the veteran with PTSD due to combat and childhood 
experiences.  

Based on the foregoing, the Board finds that the veteran has 
a current diagnosis of PTSD conforming to the DSM-IV 
criteria.  Additionally, the above evidence demonstrates that 
his current PTSD symptoms are directly linked to the 
incidents described by the veteran in his written statements.  
As such, the Board finds that there is a competent nexus 
opinion of record.  The remaining element of the veteran's 
PTSD claim is credible supporting evidence that the claimed 
in-service stressor(s) occurred.  See 38 C.F.R. § 3.304(f).  
With regard to this PTSD element, the evidence necessary to 
establish the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

The veteran's personnel records reveal that he served on 
active duty from June 1965 to December 1968, with service at 
Albrook Air Force Base in the Panama Canal Zone.  His 
personnel records note that while stationed in Panama, he 
served as an accounting specialist and budget specialist.  
His Form DD 214 indicates that he completed accounting and 
budgeting courses.  Records also demonstrate that he was 
awarded the National Defence Service Medal, the Air Force 
Good Conduct Medal and the Air Force Medal.  His military 
occupational specialty (MOS) was budget specialist.

The Board finds that the evidence of record does not support 
the conclusion that the veteran at any time served in 
Vietnam.  Specifically, his personnel records are negative 
for any decoration or award signifying combat or service in 
Vietnam and such records indicate a non-combat MOS of budget 
specialist.  In addition, there is no record of the veteran 
having been trained to prepare bodies for shipment.  
Personnel records also indicate the veteran served in the 
Panama Canal Zone.  Based on the foregoing, the Board finds 
that the veteran did not serve in the Republic of Vietnam.  

The veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressors.  See 
38 C.F.R. § 3.304(f).  See also Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, as here, the record must contain 
service records or other statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The Board concludes that VA has assisted the veteran in every 
way possible at this time.  The veteran's service personnel 
records and service medical records are included in the 
claims folder.  In addition, VA requested in a November 2003 
letter that the veteran provide evidence he served in 
Vietnam, but received no answer from the veteran.  Therefore, 
inasmuch as VA is unable to confirm that the veteran served 
in Vietnam or that any of his alleged stressors actually took 
place, he is unable to meet one of the criteria necessary in 
order to establish entitlement to service connection for 
PTSD.  The Board has considered the applicability of the 
benefit of the doubt doctrine.  However, a preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


